Citation Nr: 1230434	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to December 1969.  He died in July 2006.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2007, the appellant presented testimony before a Decision Review Officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends the Veteran's non-Hodgkin's lymphoma was a direct result of his exposure to herbicides during service.  She relates that the Veteran had been a medic during his period of service and that in such capacity he handled the bodies and clothing of servicemen who had been directly exposed to herbicides.  The appellant testified that the Veteran did not have in-country service in Vietnam; rather, his exposure to herbicides came from handling bodies and clothing that had been in Vietnam.  The Veteran was stationed in Germany.

At the time of the Veteran's death, service connection was not in effect for any disability.  The Board notes that he initially submitted a claim of service connection for non-Hodgkin's lymphoma in December 2003.  At that time, he specifically stated "I did not serve in the lands of Vietnam."  He alleged that he was exposed to herbicides when completing his duties as a medic and readying casualties for the morgue.  The casualties of war he worked with came directly from Vietnam and had therefore been exposed to herbicides.  Occasionally, he would go to airstrips in Frankfurt, Germany, to receive injured solders that had come in from the battle.  Again, he was exposed to herbicides when he helped load them onto stretchers before putting them in ambulances.   Service connection for non Hodgkin's lymphoma was denied by means of a July 2004 rating decision.  In May 2006, the RO confirmed and continued the prior denial.

The Veteran's death certificate indicates that he died on July [redacted], 2006.  The certificate of death lists the immediate cause of death as bilateral pneumonia.  Underlying causes of death were listed as tumor lysis syndrome, obstructive uropathy status post bilateral urostomies and end stage renal disease.

In September 2006, a VA oncologist submitted that the Veteran died of non-Hodgkin's lymphoma and its complications, which were tumor lysis syndrome and renal failure.  The medical evidence of record demonstrates that the Veteran was diagnosed with non-Hodgkin's lymphoma in 2000, though the disease was suspected in 1999.

The Board finds that a VA examination is necessary to ascertain whether exposure to the clothing and bodies of fellow servicemen who had served in Vietnam could potentially have resulted in his terminal non-Hodgkin's lymphoma.  


Accordingly, the case is REMANDED for the following action:

1.   The RO should contact the service department to determine if servicemen were transferred to Frankfurt, Germany, for treatment or processing of bodies during the Veteran's period of service.  If a response cannot be provided, this fact must be documented in the record.

2.  Thereafter, the matter should be forwarded to a VA oncologist.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma was related to his military service, to include secondary exposure to herbicides from contact with the bodies and clothing of those who served in Vietnam.  The report of examination should include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2011).  The Court stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones, Id. at 390.

3.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


